Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Chief Justice Murray concurred.
This is a proceeding which is totally unauthorized, and the petitioners have no right whatever to the fund they seek. It is the money of Hiram Smith, Jr., and must remain his until he dies, or disposes of it. The duty of Brockman is to pay it into the State Treasury, where it must remain until the owner comes to reclaim it, or in case of his death, it is claimed by his representatives.
The order of the Probate Court is reversed.